UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
JUDNA P. MARTINE,                                            :
                                                             :
                                Plaintiff,                   :
                                                             : MEMORANDUM DECISION AND
               -against-                                     : ORDER
                                                             :
AFNI, INC,                                                   : 21-cv-1899 (BMC)
                                                             :
                              Defendant.                     :
                                                             :
----------------------------------------------------------- X

COGAN, District Judge.

       In this action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., the

facts can be simply stated: defendant collection company sent plaintiff a dunning letter on a debt

she did not owe. The letter identified the “original creditor” as “State Farm Bank, F.S.B.”, but

plaintiff never heard of State Farm Bank, never did any business with it, and never owed it any

money. Nor has plaintiff ever heard of defendant collection company.

       Defendant has defaulted, and the Clerk has noted its default upon the docket pursuant to

Federal Rule of Civil Procedure 55(a). Before me is plaintiff’s motion for entry of default

judgment under Rule 55(b).

       As an initial matter, “[o]nce default has been entered, the allegations of the Complaint

that establish the defendant’s liability are accepted as true, except for those relating to the

amount of damages.” J & J Sports Prods., Inc. v. Bimber, No. 07-CV-590, 2008 WL 2074083, at

*1 (W.D.N.Y. May 14, 2008) (citation omitted). However, “where the damages sought are not

for a sum certain, the court must determine the propriety and amount of the default judgment.”

Id. (citing Fed. R. Civ. P. 55(b)(2)). Although the court can conduct an inquest as to damages,

that is not necessary where the damages are ascertainable from the proof that the plaintiff has
submitted or where statutory damages are sought. See Greyhound Exhibitgroup, Inc. v. E.L.U.I.

Realty Corp, 973 F.2d 155, 158 (2d Cir. 1992).

       The allegations in the complaint sufficiently state a claim under 15 U.S.C. §§ 1692g,

1692g(a)(1) and (2), 1692e, 1692e(2)(A), and 1692e(10). Trying to collect a debt that is not and

never was owed is a quintessential violation of the FDCPA. See generally Vangorden v. Second

Round, Ltd. P’ship, 897 F.3d 433, 438-43 (2d Cir. 2018). If there was any defense to this claim,

defendant forfeited it by its default.

       The statute provides for up to $1000 per violation, 15 U.S.C. § 1692k(a)(2)(A), and

plaintiff seeks $500 due to the absence of aggravating factors (although the violation itself seems

pretty aggravated), which is reasonable. The statute also provides for an award of attorneys’ fees

in favor the prevailing party. 15 U.S.C. § 1692k(a)(3). Here, plaintiff seeks attorneys’ fees of

$3430 and costs of $487 (filing fee and process server) for a total of $3917. That is based on

$400 per hour for the senior partner, and plaintiff’s counsel has reduced rates charged by more

junior attorneys, who performed administrative work, to the paralegal rate of $100 per hour.

These are reasonable rates for an FDCPA case in this district. The total amount of time

expended in securing this default judgment motion is 9.7 hours, including the motion for default

judgment, which is also reasonable, especially considering the high quality of the motion.

       Plaintiff’s motion for a default judgment is granted. Judgment will be entered separately

as required by Fed. R. Civ. P. 58(a) in the amount of $500 in damages and $3917 in attorneys’

fees and costs for a total of $4417.
                                                     Digitally signed by Brian M.
SO ORDERED.
                                                     Cogan
                                                                      U.S.D.J.
Dated: Brooklyn, New York
       July 6, 2021




                                                 2
